NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELLEN KRIKORIAN,                                No. 21-16354

                Plaintiff-Appellant,            D.C. No. 2:20-cv-02274-DWL

 v.
                                                MEMORANDUM*
BANK OF AMERICA, N.A., previously
named Bank of America,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Ellen Krikorian appeals pro se from the district court’s judgment dismissing

her diversity action alleging various claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Krikorian’s request for oral
argument, set forth in the opening brief, is denied.
968 (9th Cir. 2006) (dismissal under Fed. R. Civ. P. 8); Cervantes v. United States,

330 F.3d 1186, 1187 (9th Cir. 2003) (dismissal under Fed. R. Civ. P. 12(b)(6)).

We affirm.

      The district court properly dismissed Krikorian’s action because, despite

being granted multiple opportunities to amend, Krikorian’s operative third

amended complaint failed to comply with Rule 8. See Fed. R. Civ. P. 8(a)(2) (a

pleading must contain a short and plain statement of the claim showing that the

pleader is entitled to relief); McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996)

(complaint does not comport with Rule 8 if “one cannot determine who is being

sued, for what relief, and on what theory”).

      Krikorian’s opposed motion for attorney’s fees (Docket Entry No. 11) is

denied.

      AFFIRMED.




                                         2                                   21-16354